Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said Augmented Reality".  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation “[i]mpact user’s measured performance” and it is unclear what the intended meaning of the limitation “impact” is when used in this context.
Claims 46 and 47 recite the limitation "the virtual entity’s".  There is insufficient antecedent basis for this limitation in these claims.
Claim 61 recites the limitation "[t]he method of Claim 61".  There is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-72 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being.
In regard to Claim 1, the following limitations can be performed as a mental process by a human being, in terms of mentally performing
[a] method, comprising:
a.    user’s interaction […].
b.    Measurement or evaluation of user’s performance […];
c.    Analysis or evaluation of user’s cognitive performance, status, or potential treatments.

In regard to the dependent claims, 
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., the claimed hardware, sensors, interfaces, feedbacks, and/or clinical procedures, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., the claimed hardware, sensors, interfaces, feedbacks, and/or clinical procedures, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Applicant’s originally filed claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13, 26-38, 40-45, 48-51, 55-57, 60-66, and 68-72 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PGPUB US 20190328305 A1 by Wood et al (“Wood”).
In regard to Claim 1, Wood discloses a method, comprising:
a.    user’s interaction with said Augmented Reality, or a variation based on Mixed Reality.
(see, e.g., F2, s202);
b.    Measurement or evaluation of user’s performance in reality or the Computer generated or Computer-modified environment;
(see, e.g., F2, s204);
c.    Analysis or evaluation of user’s cognitive performance, status, or potential treatments
(see, e.g., F2, s206-210).
In regard to Claim 2, Wood discloses this feature.  See, e.g., p21.
In regard to Claims 3-4, Wood discloses these features.  See, e.g., F1.
In regard to Claim 5, Wood discloses this feature.  See, e.g., p39.
In regard to Claims 6-7, Wood discloses these features.  See, e.g., F5A.
In regard to Claims 8-11, Wood 
In regard to Claims 12-13, Wood discloses these features.  See, e.g., p22.
In regard to Claims 26-28, Wood discloses these features.  See, e.g., F5A.
In regard to Claims 29-30, Wood discloses these features.  See, e.g., p21.
In regard to Claims 31-32, Wood discloses providing a visual display and to the extent that said display may not comprise “scenery” this is merely non-functional printed matter as it has no functional relationship to the claimed substrate (i.e., the computer display upon which it appears).  See MPEP 2111.05.
In regard to Claims 33-38, Wood discloses providing a visual display and to the extent that said display may not comprise the variously claimed visual appearances these are merely non-functional printed matters as they no functional relationship to the claimed substrate (i.e., the computer display upon which it appears).  See MPEP 2111.05.
In regard to Claim 40, see rejection of Claim 1.
In regard to Claim 41, see rejection of Claim 1.
In regard to Claims 42-44, Wood discloses these features.  See, e.g., p20.
In regard to Claim 45, see rejection of Claim 1.
In regard to Claims 48-51, Wood discloses these features.  See, e.g., p20.
In regard to Claims 55-56, Wood discloses these features.  See, e.g., F2, s206.
In regard to Claim 57, Wood discloses this feature.  See, e.g., p20.
In regard to Claims 60-62, Wood discloses these features.  See rejection of Claim 1.
In regard to Claims 63-66, Wood discloses these features.  See paragraph 28 in regard to providing various tasks.
In regard to Claims 68-72, Wood discloses these features.  See, e.g., rejection of Claim 1 and p20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wood, in view of official notice.
In regard to Claims 14-19,  the Examiner takes OFFICIAL NOTICE that employing such clinical procedures was old and well-known at the time of Applicant’s invention.  Such functionality allows for additional datum regarding the subject’s mental and physical state to be obtained in order to aid the analysis of their cognitive status.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed clinical procedures within the invention of the cited prior art so as to aid the analysis of the subject’s cognitive status.  

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wood, in view of PGPUB US 20200303057 A1 by Singh (“Singh”).
In regard to Claims 20-22, Singh teaches employing an AR environment to treat and slow Alzheimer’s by providing training to improve memory (see, e.g., p68 and F4),
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have employed the exercises as taught by Singh as part of the method otherwise taught by Wood, in order to better characterize the subject’s memory functions.

Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wood, in view of Singh, in view of official notice.
In regard to Claim 23,  the Examiner takes OFFICIAL NOTICE that characterizing such aspects of function and memory were old and well-known at the time of Applicant’s invention.  Such functionality allows for the subject’s cognitive function to be better characterized.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to better characterize the user’s cognitive function.  



Claims 20 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wood, in view of PATENT US 6186145 B1 to Brown (“Brown”).
In regard to Claims 20 and 24-25, Brown teaches employing a virtual reality simulation in order to diagnose and treat emotional conditions (see, e.g., col. 3, l55-65 and F5);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have employed the exercises as taught by Brown as part of the method otherwise taught by Wood, in order to better characterize the subject’s emotional status.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Wood, in view of official notice, in view of Brown.
In regard to Claim 39, Brown teaches employing drug treatments for cognitive disorders (see, e.g., Background);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have employed the drug treatment as taught by Brown as part of the method otherwise taught by Wood, in order to better treat the subject’s cognitive disorder.

Claims 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Wood, in view of official notice.
In regard to Claims 52-54, the Examiner takes OFFICIAL NOTICE that evaluating the performance of a therapeutic intervention such as cholinesterase inhibitor was old and well-known at the time of Applicant’s invention.  Such functionality allows for effectiveness of the intervention to be measured.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to better evaluate the effectiveness of the therapeutic intervention.

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Wood, in view of official notice.
In regard to Claim 58, the Examiner takes OFFICIAL NOTICE that employing APOE genetic marker as an indicator of Alzheimer’s was old and well-known at the time of Applicant’s invention.  Such functionality allows for better identification of persons at risk of Alzheimer’s.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to better compare a subject’s results with other subjects at similar risk of Alzheimer’s.

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Wood, in view of official notice.
In regard to Claim 59, the Examiner takes OFFICIAL NOTICE that normalizing comparison populations was old and well-known at the time of Applicant’s invention.  Such functionality allows for better comparisons with subjects of similar age, gender, and disposition.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to better compare a subject’s results with similar subjects.


Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Wood, in view of PGPUB US 20200303057 A1 by Singh (“Singh”).
In regard to Claim 67, Singh teaches employing an AR environment to treat and slow Alzheimer’s by providing training to improve memory (see, e.g., p68 and F4),
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have employed the exercises as taught by Singh as part of the method otherwise taught by Wood, in order to better characterize the subject’s memory functions.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715